Citation Nr: 9920433	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as emphysema.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for arteriosclerotic 
vascular disease, claimed as heart disease.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which service 
connection for emphysema, bronchitis, hypertension, and heart 
disease was denied, and from a rating decision that denied 
reopening a claim for entitlement to service connection for a 
right inguinal hernia.  The issue of whether or not new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for a right inguinal hernia has 
been received is the subject of a remand immediately 
following this decision.

The veteran submitted a VA Form 21-4138 in December 1996, in 
which he claimed service connection for his "chronic hernia 
problems", indicated that he then had three hernias, and 
expressed his desire to reopen his claim.  To the extent that 
this statement may be a claim for service connection for any 
other hernia that the veteran may have, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
of a nexus between his currently diagnosed COPD, claimed as 
emphysema, and any inservice injury or disease.

2.  The veteran has not presented competent medical evidence 
of a nexus between his currently diagnosed bronchitis and any 
inservice injury or disease.

3.  The veteran has not presented competent medical evidence 
of a nexus between his currently diagnosed hypertension and 
any inservice injury or disease.

4.  The veteran has not presented competent medical evidence 
of a nexus between his currently diagnosed arteriosclerotic 
vascular disease, claimed as heart disease, and any inservice 
injury or disease.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for COPD, 
claimed as emphysema, is not well-grounded.  38 U.S.C.A. 
§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim for entitlement to service connection for 
bronchitis is not well-grounded.  38 U.S.C.A. § 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

3.  The claim for entitlement to service connection for 
hypertension is not well-grounded.  38 U.S.C.A. § 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

4.  The claim for entitlement to service connection for 
arteriosclerotic vascular disease, claimed as heart disease, 
is not well-grounded.  38 U.S.C.A. § 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  Statements 
by the claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1998).  
Arteriosclerosis and hypertension are among the chronic 
diseases to which the presumption applies.  38 C.F.R. 
§ 3.309(a) (1998).

In support of his claims, the veteran proffers competent 
medical evidence that he does currently have respiratory and 
cardiovascular disorders which, in April 1996, were diagnosed 
as chronic obstructive pulmonary disease (COPD) with 
bronchiectasis and current bronchitis, and hypertension.   In 
addition, a June 1995 radiology report reflects an impression 
of arteriosclerotic vascular disease.

In addition, the veteran has stated that he was treated at a 
U.S. Army hospital in Germany for emphysema, bronchitis, and 
arteriosclerotic heart disease.  These claims must fail, 
however, as the record does not contain competent medical 
evidence of a nexus, or link, between his currently diagnosed 
bronchitis, hypertension, COPD, claimed as emphysema, and 
arteriosclerotic vascular disease, claimed as heart disease, 
and any disease or injury during his active service.  Rather, 
the claims file is bereft of any medical evidence or medical 
opinion as to the etiology of the veteran's currently 
diagnosed COPD, bronchitis, hypertension, and 
arteriosclerotic vascular disease.  The first evidence of 
record demonstrating complaints of or treatment for these 
conditions is a January 1976 report of physical examination 
and/or hospitalization showing a medical history of pulmonary 
emphysema, hypertension, and heart disease; findings of 
marked shortness of breath, and chronic bronchitis; and 
diagnoses of pulmonary emphysema and hypertension.  
Thereafter, an April 1976 VA examination report for non-
service connected pension documents complaints of emphysema 
and hypertension since 1973.  The examiner diagnosed 
emphysema, severe lung obstruction by pulmonary function 
test, chronic bronchitis, and arteriosclerotic heart disease, 
moderate degree.  Finally, a January 1978 report of physical 
examination and/or hospitalization notes the veteran was 
diagnosed with pulmonary emphysema and hypertensive heart 
disease in May 1974.  The earliest hospitalization recorded 
for these conditions is in May 1974.  Nonetheless, even 
considering the earliest date, 1973, this is still 18 years 
after the veteran's discharge from active service and, for 
arteriosclerosis and hypertension, 17 years following the 
one-year presumptive period.

The veteran has submitted statements from his brothers, dated 
in November 1996, indicating that the veteran developed 
bronchial problems as a child, which he then continually 
manifested up until he went into military service, and, 
again, upon his discharge from active service and until the 
present.  In addition, the veteran has consistently averred 
that he has experienced symptoms of his emphysema, 
bronchitis, hypertension, and heart disease continually since 
he was treated for these conditions in service.  Despite the 
lay statements concerning continuity of symptomatology, 
competent medical evidence is still required to link the 
veteran's current COPD, bronchitis, hypertension, and 
arteriosclerotic vascular disease to any inservice injury or 
disease.  Savage v. Gober, 10 Vet. App. 489 (1997).  Lay 
statements do not comprise the competent medical evidence 
necessary to establish a nexus between the observed 
manifestations of respiratory and cardiovascular conditions, 
which existed before and after service, and the currently 
manifested COPD, bronchitis, hypertension, and 
arteriosclerotic vascular disease.

The veteran has presented his own statements and those of his 
brothers regarding his respiratory and cardiovascular 
disabilities.  However, the record does not show that he or 
his witnesses are medical professionals, with the training 
and expertise to provide findings regarding the nature and 
extent of his COPD, bronchitis, hypertension, and 
arteriosclerotic heart disease, or their relationship to 
service.  Consequently, his statements and that of his 
witnesses are credible with regard to his subjective 
complaints and his history, but they do not constitute 
competent medical evidence to show a current disability or a 
nexus between current complaints and service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993). 

As the veteran has presented no evidence, other than his own 
allegations, to support his claim that he currently suffers 
from respiratory and cardiovascular disabilities that are 
linked to a disease or injury during military service, his 
claim for service connection for COPD, claimed as emphysema; 
bronchitis; hypertension; and arteriosclerotic heart disease, 
claimed as heart disease, are not well-grounded.  38 U.S.C.A. 
§ 5107(a); Caluza, supra; Savage, supra.

Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well-
grounded, the Board concludes that this error was not 
prejudicial to the veteran.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc) (when a claim is not well-grounded, 
the appropriate remedy is to affirm, rather than vacate, the 
Board's decision disallowing the claim on the merits, on the 
basis of nonprejudicial error).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5013(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).

In this case, the veteran's service medical records are not 
in the claims file, and that the veteran has argued that the 
RO did not make an attempt to reconstruct them from other 
sources.  The record reveals that the veteran's service 
medical records cannot be found and may well have been 
destroyed in the 1973 file at the National Personnel Records 
Center (NPRC) in St. Louis.  The Board notes that the RO did 
seek additional information concerning in-service treatment 
from the veteran in October 1981, and that the veteran did 
not respond to this request.  He has, more recently, reported 
treatment for various of the claimed disabilities at a 
military facility during the years 1953 and 1954, but not 
with specificity.  The Board concludes that the RO has taken 
the necessary steps, in light of the sparse information 
supplied by the veteran, to develop alternative sources of 
service medical records.

The Board also notes that the veteran reported in April 1976, 
in connection with his claim for non-service-connected 
pension benefits, that he would be receiving disability 
benefits from the Social Security Administration (SSA).  The 
evidentiary record does not demonstrate that an attempt to 
obtain these records was made.  However, the veteran has not 
indicated that any of these records would be relevant to the 
issue of whether the veteran's currently diagnosed COPD, 
bronchitis, hypertension, or arteriosclerotic vascular 
disease was incurred in or aggravated by his active service.  
Consequently, the RO has no duty to obtain these records.

The RO fulfilled its obligation under Robinette in its letter 
to the veteran requesting statements of lay witnesses and 
health care providers and specific information by which it 
could reconstruct the veteran's service medical records, and 
by its statement of the case and supplement thereto, which 
informed the veteran of the reasons his claims had been 
denied.  Also, by this decision, the Board informs the 
appellant of the type of evidence needed to well-ground his 
claims.

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provision in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule.  See Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a Court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, the Board sees no basis upon which to comply 
with the representative's request in this regard.  As to the 
representative's argument that the veteran is harmed by the 
decision that his claim is not well-grounded, the Board 
refers the representative to Edenfield, cited above.  The 
veteran has not submitted well-grounded claims, which is the 
duty of the veteran under 38 U.S.C.A. § 5107 (West 1991) and 
as defined by the Court.  See Tirpak, Grivois, and Caluza, 
also cited above.


ORDER

The veteran's claims for entitlement to COPD, claimed as 
emphysema; bronchitis; hypertension; and arteriosclerotic 
vascular disease, claimed as heart disease, are denied.


REMAND

As noted above, the veteran also seeks to reopen his 
previously denied claim for entitlement to service connection 
for a right inguinal hernia.  In a June 1998 decision, the 
Board determined that the veteran had not submitted new and 
material evidence sufficient to reopen the claim described 
above.  The veteran appealed that decision to the Court.  In 
an October 1998 decision, the Court vacated the Board's 
decision on the issue of whether new and material evidence 
had been submitted to reopen the claim for service connection 
for a right inguinal hernia.  The Court remanded this issue 
to the Board with instructions that the Board apply the 
correct standard for determining whether new and material 
evidence had been submitted in light of the decision in Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Accordingly, the Board is remanding the issue of whether new 
and material evidence has been submitted sufficient to reopen 
the previously denied claim for a right inguinal hernia to 
the RO for consideration under the standard as determined by 
the Court in Hodge.  

Therefore, this matter is REMANDED to the RO for the 
following action:

1.  The RO should determine if new and 
material evidence has been received to 
reopen the veteran's claim utilizing the 
standard contained in 38 C.F.R. § 3.156 
(1998).  If the RO determines that new 
and material evidence has been received, 
the claim should be reopened, and the RO 
should readjudicate the claim based on a 
review of the entire record, after a 
determination is made whether the claim 
is well grounded.  See Winters v. West, 
12 Vet App 203 (1999) (en banc).  

2.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
If the RO determines that no new and 
material evidence has been submitted to 
reopen the claim, the supplemental 
statement of the case should advise the 
veteran of the type of evidence necessary 
to reopen the claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

